Citation Nr: 1634310	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  11-05 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for multiple sclerosis, left upper extremity.

2.  Entitlement to an initial disability rating in excess of 20 percent for multiple sclerosis, right upper extremity.

3.  Entitlement to an initial disability rating in excess of 20 percent for multiple sclerosis, left lower extremity.

4.  Entitlement to an initial disability rating in excess of 20 percent for multiple sclerosis, right lower extremity.

5.  Entitlement to an initial compensable disability rating prior to July 6, 2010, and an initial disability rating in excess of 10 percent as of that date through December 4, 2015, for multiple sclerosis, optic neuritis.

6.  Entitlement to an initial disability rating in excess of 10 percent beginning December 5, 2015 for multiple sclerosis, optic neuritis.
ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from July 1988 to September 1988, and in the United States Marine Corps February 1995 to November 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for multiple sclerosis and assigned a disability rating of 30 percent.  In a January 2011 rating decision, the RO increased the Veteran's disability rating for multiple sclerosis to 70 percent, based on 20 percent ratings for each of the four extremities, and a 10 percent rating for optic neuritis.

In June 2014, the Board remanded this case for further development.  The case has returned to the Board for appellate review.

The Board has bifurcated the higher initial rating claim for multiple sclerosis, optic neuritis, as reflected on the title page because a higher rating is assignable until December 5, 2015-the date of the most recent VA examination.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).

The issue of entitlement to an initial disability rating in excess of 10 percent beginning December 5, 2015 for multiple sclerosis, optic neuritis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The Veteran's multiple sclerosis, left upper extremity, is manifested by no more than mild incomplete paralysis.

2.  The Veteran's multiple sclerosis, right upper extremity, is manifested by no more than mild incomplete paralysis.

3.  The Veteran's multiple sclerosis, left lower extremity, is manifested by no more than moderate incomplete paralysis.

4.  The Veteran's multiple sclerosis, right lower extremity, is manifested by no more than moderate incomplete paralysis.

5.  From June 23, 2008 through December 4, 2015, the Veteran's multiple sclerosis, optic neuritis, was manifested by impairment of field of vision to 15.625 degrees bilaterally.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for multiple sclerosis, left upper extremity, are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.124a, Diagnostic Codes 8018, 8513 (2015).

2.  The criteria for a disability rating in excess of 20 percent for multiple sclerosis, right upper extremity, are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.124a, Diagnostic Codes 8018, 8513 (2015).

3.  The criteria for a disability rating in excess of 20 percent for multiple sclerosis, left lower extremity, are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.124a, Diagnostic Codes 8018, 8520 (2015).

4.  The criteria for a disability rating in excess of 20 percent for multiple sclerosis, right lower extremity, are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.124a, Diagnostic Codes 8018, 8520 (2015).

5.  From June 23, 2008 through December 4, 2015, the criteria for an initial 50 percent rating, but no higher, for multiple sclerosis, optic neuritis, are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.76a, 4.77, 4.79, 4.84a, Diagnostic Codes 6026-6080 (2008, 2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS  

Increased Ratings

The Veteran contends in his February 2011 substantive appeal that higher ratings are warranted for his multiple sclerosis.  Specifically, the Veteran requested higher initial ratings, a separate disability rating for neurogenic bladder, and new VA examinations.  He further reported that in June 2009 a physician observed that the Veteran had low normal or hypoactive upper and lower extremities.  In August 2012, the Veteran asserted that he has "severe balance problems."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As an initial matter, the Board observes that in January 2016 the RO granted service connection for the Veteran's neurogenic bladder as secondary to his multiple sclerosis, and assigned a separate 20 percent rating.  The Veteran has not expressed disagreement with that decision.  The Board further observes that in a January 2011 rating decision, the RO granted total disability for individual unemployability (TDIU) throughout the appellate period-i.e., as of June 23, 2008.

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Where, as here, the question for consideration is the propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).

Multiple sclerosis is rated under Diagnostic Code 8018.  The minimum rating for this disorder is 30 percent.  In order to warrant a rating in excess of 30 percent, the disorder must be rated on its residuals.  With some exceptions, disability from neurological conditions and convulsive disorders and their residuals may be rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  See 38 C.F.R. § 4.124a.

In this case, the Veteran was initially assigned the minimum 30 percent rating for multiple sclerosis.  However, in the January 2011 rating decision, the RO awarded a combined 70 percent rating based on residuals.  The Veteran is currently rated at 20 percent each for his four extremities under 38 C.F.R. § 4.124a, Diagnostic Codes (DC) 8513 (upper extremities) and 8520 (lower extremities).  He is rated at 10 percent for his optic neuritis under 38 C.F.R. § 4.79, DC 6026-6080.  The RO assigned the effective date of June 23, 2008 for all five issues because it is the date of his claim for service connection for multiple sclerosis.  38 C.F.R.§ 3.400(b)(2)(i).  The Board's analysis will therefore focus on whether higher ratings may be awarded for each residual making up this appeal.

Bilateral Upper and Lower Extremities

Pursuant to 38 C.F.R. § 4.124a, DC 8513, a 20 percent rating applies for mild incomplete paralysis of either upper extremity.  Ratings of 40 and 30 percent apply for moderate incomplete paralysis of the major and minor upper extremities, respectively.  Ratings of 70 and 60 percent apply for severe incomplete paralysis of the major and minor upper extremities, respectively.  Ratings of 90 and 80 percent apply for complete paralysis of the major and minor upper extremities, respectively.

Pursuant to 38 C.F.R. § 4.124a, DC 8520, a 20 percent rating applies for moderate incomplete paralysis of either lower extremity.  A 40 percent rating applies for moderately severe incomplete paralysis of either lower extremity.  A 60 percent rating applies for severe incomplete paralysis of either lower extremity with marked muscular atrophy.  An 80 percent rating applies for complete paralysis of either lower extremity, wherein the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or lost.

The Veteran's VA treatment records reflect treatment for his bilateral upper and lower extremities throughout the appeal.  In June 2008, a VA clinician diagnosed left lower extremity weakness.  In September 2009, the Veteran stated that his legs just give out, and he will fall.  In July 2010, the Veteran reported experiencing bilateral hand numbness.  In January 2011, he reported having pain, numbness, and weakness in his right lower extremity.  In May 2011, a VA clinician recorded that the Veteran reported having bilateral lower extremity pain "that he believes is due to multiple sclerosis."

The Veteran underwent VA examinations of his upper and lower extremities in May 2010, October 2010, and June 2015.  In May 2010, the VA examiner found that the Veteran had generalized weakness and walks with a cane for imbalance.  Motor examination revealed that the Veteran had normal strength, muscle tone, and muscle bulk.  Sensory examination revealed that light touch, pin prick, vibratory sense, and position sense test results were all normal.

In October 2010, the VA examiner recorded that the Veteran "claims that he has fatigue, weakness on the rt le [right lower extremity, and] numbness and tingling of hands and feet."  The VA examiner found that the Veteran had normal radial pulse of the upper extremities, and normal dorsalis pedis and posterior tibial pulse of the lower extremities.  The examiner further determined that the Veteran had no abnormal findings of the bilateral upper and left lower extremities, and "some weakness" of the right lower extremity.  The Veteran's reflex examination results were hypoactive, except for knee jerk, ankle jerk, and plantar tests, which were normal.  Sensory examination of the bilateral upper extremities revealed that vibration, pain/pinprick, position sense, and light touch test results were all normal.  Sensory examination of the lower extremities revealed decreased vibration, pain/pinprick, and light touch at the dorsum of the foot, right greater than left, as well as normal position sense.  The Veteran had normal muscle tone and no muscle atrophy.  The examiner diagnosed tingling and numbness of the lower extremities, right greater than left.

In June 2015, the VA examiner recorded that the Veteran reported having stiffness and pain in his muscles and joints, no balance, and difficulty with prolonged standing or walking.  The examiner found that the Veteran has no muscle weakness or atrophy in the upper or lower extremities attributable to multiple sclerosis.  The examiner further found that the Veteran's strength, deep tendon reflex, and sensation testing results were all normal.

Following a review of the evidence of record, the Board finds that ratings in excess of 20 percent for the Veteran's bilateral upper and lower extremities are not warranted because his upper extremity symptoms most nearly approximate no more than mild incomplete paralysis, and his lower extremity symptoms most nearly approximate no more than moderate incomplete paralysis.  The rating criteria instruct that when the involvement is wholly sensory, such as in the instant case, the rating should be for the mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  The above-cited evidence shows, at worst, some weakness of the right lower extremity, plus tingling and numbness in both lower extremities, right greater than left.  Objective examination of the Veteran's upper extremities has revealed no abnormalities.  These finding are consistent with the 20 percent ratings assigned for mild incomplete paralysis of the upper extremities and moderate incomplete paralysis of the lower extremities, and account for the Veteran's complaints of weakness, stiffness, pain, imbalance, and difficulty with prolonged standing or walking.  In light of the foregoing, disability ratings in excess of 20 percent for the Veteran's bilateral upper and lower extremities are not warranted.  


Optic Neuritis

Pursuant to 38 C.F.R. § 4.79, DC 6026, optic neuropathy is evaluated based on visual impairment.  Visual impairment is based on impairment of visual acuity (excluding developmental errors of refraction), visual field, and muscle function.  As the medical evidence of record does not show impairment of visual acuity or muscle function, Diagnostic Codes 6061-6066 and 6090-1 do not apply.

Evaluation of visual fields is accomplished by determining the average concentric contraction of the visual field of each eye by measuring the remaining visual field (in degrees) at each of eight principal meridians 45 degrees apart, adding them, and dividing the sum by eight.  38 C.F.R. § 4.77(b).

Under 38 C.F.R. § 4.76a, Table III, the normal visual field extent at the eight principal meridians totals 500 degrees.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in 38 C.F.R. § 4.76a, Table III.  The degrees lost are then added together to determine the total number of degrees lost, which are subtracted from 500.  The total remaining degrees of the visual field are then divided by eight to represent the average contraction for rating purposes.  38 C.F.R. § 4.76a (2008 and 2014).

Under the pre-December 10, 2008 version of Diagnostic Code 6080, a 50 percent rating is assigned for concentric contraction of visual field to 30 degrees, but not to 15 degrees, bilaterally.  A 70 percent rating is assigned for concentric contraction of visual field to 15 degrees, but not to 5 degrees, bilaterally.  A 100 percent disability rating is assigned for concentric contraction of visual field to 5 degrees, bilaterally.  38 C.F.R. § 4.84a (2008).

Under the post-December 10, 2008 version of Diagnostic Code 6080, a 50 percent rating is assigned for concentric contraction of visual field with remaining field of 16 to 30 degrees bilaterally.  A 70 percent rating is assigned for remaining field of 6 to 15 degrees bilaterally.  A 100 percent rating is assigned for concentric contraction of visual field with remaining field of 5 degrees.  38 C.F.R. § 4.79 (2015).

The Veteran's VA treatment records reflect treatment for his optic neuritis throughout the appeal.  In June 2008, a VA clinician diagnosed right optic neuritis based on MRI test results showing increased T2 signal and enhancement within the right optic nerve.  In April 2009, the Veteran reported experiencing intermittent blindness in his right eye; he again reported right eye blindness in July 2009.  In July 2010, he reported mild worsening of his vision, which the VA clinician found "concerning for recurrence of his optic neuritis."  In January 2011, the Veteran reported experiencing pain and blurred vision in his right eye, as well as swelling and intermittent sight.  In May 2011, he reported that his vision is at times blurry, and at other times clear.  In August 2012, he reported that he sometimes has blindness for short periods of time.

The Veteran underwent a VA examinations in July 2010.  The VA examiner found that the Veteran had loss of visual field that is most likely caused by or a result of his service-connected multiple sclerosis.  The accompanying Goldmann chart revealed that the Veteran had right eye visual field measurements of 30, 40, 60, 65, 55, 45, 45, and 35, for a total of 375 degrees.  Subtracting 375 from 500 yields 125, which divided by 8 yields 15.625.  The Goldmann chart revealed that the Veteran had left eye visual field measurements of 30, 40, 40, 35, 35, 70, 75, and 50, for a total of 375 degrees.  Subtracting 375 from 500 yields 125, which divided by 8 also yields 15.625.

As the Veteran filed his claim in June 2008, both the pre- and post-December 10, 2008 regulations are for application (except that prior to December 10, 2008, only the prior regulation is for application).  Under both the pre- and post-December 10, 2008 regulations, a 50 percent rating, but no higher, is warranted because the Veteran has impairment of his field of vision to 30 degrees but not to 15 degrees bilaterally, i.e., with a remaining field of 16 to 30 degrees.  38 C.F.R. § 4.84a, DC 6026-6080 (2008); 38 C.F.R. § 4.79, DC 6026-6080 (2015).  The 50 percent rating is for application from the onset of the appeal through December 4, 2015-the day before his most recent VA examination, which is discussed below.


ORDER

An initial rating in excess of 20 percent for multiple sclerosis, left upper extremity, is denied.

An initial rating in excess of 20 percent for multiple sclerosis, right upper extremity, is denied.

An initial rating in excess of 20 percent for multiple sclerosis, left lower extremity, is denied.

An initial rating in excess of 20 percent for multiple sclerosis, right lower extremity, is denied.

From June 23, 2008 through December 4, 2015, an initial rating of 50 percent for multiple sclerosis, optic neuritis, but no higher, is granted, subject to the applicable criteria governing the payment of monetary benefits.


REMAND

The RO obtained a VA examination on December 5, 2015 regarding the Veteran's multiple sclerosis, optic neuritis, wherein the examiner indicated that the Veteran has contraction of the visual field, and indicated that a Goldmann chart was included with the questionnaire.  However, the Goldmann chart was not associated with the claims file.  On remand, the AOJ should obtain that chart and associate it with the record.  If it cannot be obtained, then the Veteran should be scheduled for a  new VA Eye Conditions examination, to include a completed Goldmann chart.

Finally, updated VA treatment records should be secured on remand.
Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA outpatient records dated since March 2015.  

2.  Then obtain the Goldmann chart referenced in the December 5, 2015 VA Eye Conditions examination report, and associate it with the claims file.

If it cannot be obtained, then the Veteran should be scheduled for a  new VA Eye Conditions examination, to include a completed Goldmann chart.

3.  Then, after taking any additional development deemed necessary, readjudicate the issue on appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


